NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 14a0744n.06

                                         No. 14-5397
                                                                                  FILED
                         UNITED STATES COURT OF APPEALS                      Sep 26, 2014
                              FOR THE SIXTH CIRCUIT                      DEBORAH S. HUNT, Clerk


ELLEN D. NICHOLS,                                    )
                                                     )
       Plaintiff-Appellant,                          )
                                                     )   ON APPEAL FROM THE UNITED
v.                                                   )   STATES DISTRICT COURT FOR
                                                     )   THE WESTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                     )   KENTUCKY
                                                     )
       Defendant-Appellee.                           )



       BEFORE: SILER, CLAY, and GRIFFIN, Circuit Judges.


       PER CURIAM. Ellen D. Nichols appeals the district court’s judgment affirming the

denial of her applications for disability insurance benefits and supplemental security income

benefits.

       In March 2010, Nichols filed applications for disability insurance benefits and

supplemental security income benefits, alleging that she became disabled on November 15,

2008. After the Social Security Administration denied the applications, Nichols requested a

hearing before an administrative law judge (ALJ). The ALJ denied Nichols relief, and the

Appeals Council declined to review the case. The district court affirmed the denial of Nichols’

applications.

       On appeal, Nichols raises the following arguments:      (1) the district court erred by

reviewing the denial of her applications using the substantial-evidence standard because it is

discriminatory toward indigent claimants; (2) the ALJ erred by failing to consider the proper
No. 14-5397
Nichols v. Comm’r of Soc. Sec.

onset date for her disability; (3) the ALJ erred by concluding that she failed to meet certain

regulatory listings; (4) the ALJ erred by concluding that she could perform light work; (5) the

ALJ gave improper weight to the medical opinion evidence; (6) the ALJ erred by concluding that

her testimony was not fully credible; and (7) the ALJ erred by failing to incorporate certain

limitations into her residual functional capacity (RFC).

       “Our review of the ALJ’s decision is limited to whether the ALJ applied the correct legal

standards and whether the findings of the ALJ are supported by substantial evidence.” Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009). “The substantial-evidence standard is

met if a reasonable mind might accept the relevant evidence as adequate to support a

conclusion.” Id. at 406 (internal quotation marks omitted). “We give de novo review to the

district court’s conclusions on each issue.” Id.

       Nichols first argues that the district court should not have reviewed the ALJ’s decision

using the substantial-evidence standard because it is discriminatory toward claimants who lack

the financial resources to pay for medical treatment and records.          The district court acted

properly, however, because Nichols has not shown that she was unable to obtain necessary

medical evidence.

       Nichols next argues that the ALJ erred by considering her alleged onset date of disability

as November 15, 2008, because she argued for an amended onset date of March 1, 2010, in a

post-hearing brief. The ALJ did not err by considering November 15, 2008, as the alleged onset

date of disability because Nichols never formally requested to amend the 2008 onset date that

she alleged in her applications for benefits. Further, any error in failing to explicitly consider the

amended onset date was harmless because the ALJ recognized that Nichols changed age

categories in 2009, see 20 C.F.R. §§ 404.1563, 416.963, she considered whether the change


                                                   -2-
No. 14-5397
Nichols v. Comm’r of Soc. Sec.

affected the disability determination, and she determined that Nichols was not disabled at any

time between November 15, 2008, and the date of the ALJ’s decision.

       Nichols next argues that the ALJ erred by concluding that she did not meet the regulatory

listings for major dysfunction of a joint, asthma, and affective disorder. “[T]o be found disabled

based upon a listed impairment, the claimant must exhibit all the elements of the listing.” Elam

ex rel. Golay v. Comm’r of Soc. Sec., 348 F.3d 124, 125 (6th Cir. 2003). “It is insufficient that a

claimant comes close to meeting the requirements of a listed impairment.” Id.

       Substantial evidence supported the ALJ’s determination that Nichols did not meet the

regulatory listing for major dysfunction of a joint because there is no evidence in the record

showing that she was unable to ambulate effectively as defined in 20 C.F.R. pt. 404, subpt. P,

app. 1, § 1.00B(2)(b). See 20 C.F.R. pt. 404, subpt. P, app. 1, § 1.02(A). Likewise, substantial

evidence supported the ALJ’s determination that Nichols did not meet the regulatory listing for

asthma because the evidence failed to establish that she suffered from asthma attacks or that she

had chronic asthmatic bronchitis and an insufficient forced expiratory volume. See id. § 3.03.

And substantial evidence supported the ALJ’s determination that Nichols did not meet the

regulatory listing for an affective disorder because the evidence failed to establish that she had

marked difficulties in activities of daily living, maintaining social functioning, or maintaining

concentration, persistence, or pace, or that she had repeated episodes of decompensation. See id.

§ 12.04(B).

       Finally, Nichols argues that the ALJ made several errors in concluding that she retained

the ability to perform light work: (1) she gave improper weight to the medical opinion evidence;

(2) she erred by concluding that Nichols’ testimony concerning the extent of her impairments

was not fully credible; and (3) she failed to incorporate into Nichols’ RFC certain limitations that


                                               -3-
No. 14-5397
Nichols v. Comm’r of Soc. Sec.

her counsel discussed with the vocational expert. An ALJ must weigh medical opinions from

non-treating and non-examining sources based on all relevant factors, including the examining

relationship or lack thereof, the specialization of the medical source, and the consistency and

supportability of the opinion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir.

2013). We accord great weight and deference to an ALJ’s credibility finding, but such a finding

must be supported by substantial evidence. Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531

(6th Cir. 1997).

       The ALJ’s determination that Nichols retained the capacity for light work was supported

by substantial evidence, including objective medical testing and all of the medical source

opinions. Despite Nichols’ argument to the contrary, the ALJ did not give unreasonable weight

to the medical opinions that concluded Nichols had no significant functional limitations because

the opinions were consistent and supported by the medical evidence in the record. Further,

because Nichols’ testimony concerning the extent of her impairments conflicted with the

majority of objective medical evidence and credible medical source opinions, the ALJ

reasonably discounted the testimony. Similarly, because the functional limitations identified by

Nichols’ counsel lacked evidentiary support, the ALJ reasonably declined to include the

limitations in Nichols’ RFC.

       Accordingly, we affirm the district court’s judgment.




                                              -4-